EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an electronic interview with Kirk Buhler on 1/25/2022.

The application has been amended as follows: 

In claim 1, lines 6-11 and claim 11, lines 6-11: “said left pivot tube is secured to an upper left support tube at a first end of said upper left support tube and pivotally to a left footpad at a second end of said upper left support tube; said right pivot tube is secured to an upper right support tube at a first end of said upper right support tube and pivotally to a right footpad at a second end of said upper right support tube” has been replaced with: --said left pivot tube is secured to an upper left support tube at a first end of said upper left support tube and a second end of said upper left support tube is pivotally attached to a left footpad; said right pivot tube is secured to an upper right support tube at a first end of said upper right support tube and a second end of said upper right support tube is pivotally attached to a right footpad –

In claims 1 and 11, lines 12 and 14, instances of “tube a first end” have been replaced with --tube at a first end— 



In claim 3, line 1, “claim 1” has been replaced with --claim 2—

In claim 13, line 1, “claim 11” has been replaced with –claim 12--

In claims 7 and 17, line 2, “shaft of that is connected” has been changed to –shaft that is connected—

In claims 8 and 18, line 2, “said at least one piston” has been replaced with --at least one piston-- 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117. The examiner can normally be reached 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784